DETAILED ACTION
This Office Action is in response to the application 16/625,183 filed on 12/20/2019.
Claims 1-20 have been examined and are pending.  Claims 1, 9, 13, and 14 are independent claims.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2019, 4/2/2021, and 7/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities: two sets of identical claims were filed 12/20/2019; neither set of claims included status identifiers for each claim.  On line 4 of claim 7, the word “to” is immediately repeated.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claim 13 is rejected under 35 U.S.C. 112 (b) as being indefinite for failing for particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Regarding claim 13; “the remaining microshard data fragments” lacks an antecedent basis.  The modifier “remaining” in “the remaining microshard data fragments” is confusing because no initial microshard data fragments are recited in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned 
Claims 1, 2, 6, 8, 14, 15, 17, and 19 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Vysogorets (US20120066517), filed July 18, 2011, in view of Resch (US2014/0281804), filed May 30 2014.
Regarding claim 1, Vysogorets discloses a method for securing source data in a system comprised of at least one computer in communication with at least one storage resource, comprising the steps of (Vysogorets, paragraph 0047, “Systems and methods for the secure storage of data through dispersion and through protection of the privacy of the data and its owner(s) are described herein.”);
selecting a microshard data fragment from the source data (Vysogorets, paragraph 0072-0074, fragments of encrypted data are dispersed for storage 35 where a point/ pointer to a data storage location for each stored fragment and no subset of fragments sufficient to determine the encrypted data resides within a single or small subset of places);
determining a pointer value which defines a location for at least one of the storage resource, and a file on the storage resource, and a location m the file, where the microshard data fragment will be stored (Vysogorets, paragraph 0159, pointer may be a user identifier used in the database system; paragraph 087, Authentication and Dispersed Data storage system determines points/ locations to store dispersed fragmented data based on the container identifier);
storing the microshard data fragment in the location defined by the pointer value,  (Vysogorets, paragraph 087, Authentication and Dispersed Data storage system determines points/ locations to store dispersed fragmented data based on the container identifier and stores the fragments in the determined dispersed data storage locations);
storing at least part of the pointer value in at least one repository (Vysogorets, paragraph 0159, pointer);
repeating the steps of selecting a microshard data fragment, determining a pointer value, storing the microshard data fragment and storing at least part of the pointer value until source data has been broken up into a plurality of microshard data fragments and stored in the at least one storage resource in non-contiguous locations (Vysogorets, paragraph 0072, data fragments are dispersed for storage).
Vysogorets discloses selecting a microshard data fragment from the source data; a pointer, but does not explicitly disclose selecting a microshard data fragment from the source data that is less than or equal to the maximum size, determining, based on one of user input and computed value, a maximum size of each microshard data fragment, storing at least part of the pointer value in at least one repository.
However, in an analogous at, Resch discloses selecting a microshard data fragment from the source data that is less than or equal to the maximum size (Resch, paragraph 0097, data segments of varying sizes; paragraph 0066, data segment size may vary);
determining, based on one of user input and computed value, a maximum size of each microshard data fragment (Resch, paragraph 0097, data segments of varying sizes);
storing at least part of the. Pointer value in at least one repository (Resch, paragraph 0100, pointer for data object 40).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Resch with the system/method of Vysogorets to include selecting a microshard data fragment from the source data that is less than or equal to the maximum size, determining, based on one of user input and computed value, a maximum size of each microshard data fragment, storing at least part of the pointer value in at least one repository.
One would have been motivated to provide users with the benefits of performing distributed network storage management functions including data storage parameters such as allocation of virtual memory space, security parameters, and user profiled information (Resch: paragraph 0042).

Regarding claim 2, Vysogorets and Resch disclose the method of claim 1.  Vysogorets disclose wherein the maximum size is determined such that a limited number of microshard data fragments will contain useful information. (Vysogorets, paragraph 0090, “As a result theft of the contents of any combination of locations less than this minimum will not permit assembly of even the encrypted data.”).
Regarding claim 6, Vysogorets and Resch discloses the method of claim 1.  Resch discloses wherein the source data is a stream of data that is being continuously updated as microshard data fragments are being stored (Resch, paragraph 0085, “The virtual DSN address space 148 accommodates addressing of EC data slices corresponding to segments of data objects (e.g., data file, blocks, streams) over various generations and vaults. “).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 8, Vysogorets and Resch disclose the method of claim 1.  Vysogorets discloses wherein a portion of the pointer value represents an offset value from the location of a prior microshard data fragment from the source data (Vysogorets, paragraph 0232, offset in a data container identifier).
Regarding claim 14, Vysogorets a system for securing source data that includes at least one computer in communication with at least one storage resource and a non-transitory computer-readable storage medium containing stored instructions that when executed by the at least one computer causes the at least one computer to: (Vysogorets, paragraph 0047, “Systems and methods for the secure storage of data through dispersion and through protection of the privacy of the data and its owner(s) are described herein.”);
select a microshard data fragment from the source data (Vysogorets, paragraph 0072-0074, fragments of encrypted data are dispersed for storage 35 where a point/ pointer to a data storage location for each stored fragment and no subset of fragments sufficient to determine the encrypted data resides within a single or small subset of places);
determine a pointer value which defines a location for at least one of the storage resource, and a file on the storage resource, and a location in the file, where the microshard (Vysogorets, paragraph 0159, pointer may be a user identifier used in the database system; paragraph 087, Authentication and Dispersed Data storage system determines points/ locations to store dispersed fragmented data based on the container identifier);
store the microshard data fragment in the location defined by the pointer value (Vysogorets, paragraph 087, Authentication and Dispersed Data storage system determines points/ locations to store dispersed fragmented data based on the container identifier and stores the fragments in the determined dispersed data storage locations);
repeat the select a microshard data fragment, determine a pointer value, and store the microshard data fragment until all the source data has been broken up into a plurality of microshard data fragments stored in the at least one storage resource in non-contiguous locations (Vysogorets, paragraph 0072, data fragments are dispersed for storage).
Vysogorets discloses pointer; select a microshard data fragment from the source data, but does not explicitly disclose determine, based on one of user input and computed value, a maximum size of each microshard data fragment, select a microshard data fragment from the source data that is less than or equal to the maximum size; store the pointer value.
However, in an analogous art, Resch discloses determine, based on one of user input and computed value, a maximum size of each microshard data fragment (Resch, paragraph 0097, data segments of varying sizes);
(Resch, paragraph 0097, data segments of varying sizes; paragraph 0066, data segment size may vary);
store the pointer value ((Resch, paragraph 0100, pointer for data object 40).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Resch with the system/method of Vysogorets to include determine, based on one of user input and computed value, a maximum size of each microshard data fragment, select a microshard data fragment from the source data that is less than or equal to the maximum size; store the pointer value.
One would have been motivated to provide users with the benefits of performing distributed network storage management functions including data storage parameters such as allocation of virtual memory space, security parameters, and user profiled information (Resch: paragraph 0042).
Regarding claim 15, Vysogorets and Resch disclose the system of claim 14.  Resch discloses wherein the source data is a stream of data that is being continuously updated as microshard data fragments are being stored (Resch, paragraph 0085, “The virtual DSN address space 148 accommodates addressing of EC data slices corresponding to segments of data objects (e.g., data file, blocks, streams) over various generations and vaults. “).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 17, Vysogorets and Resch disclose the system of claim 14.  Vysogorets discloses wherein at least one portion of the pointer value defines 1S location (Vysogorets, paragraph 0232, offset in a data container identifier).
Regarding claim 19, Vysogorets and Resch disclose the system of Claim 14.  Vysogorets discloses wherein said at least one computer further comprises one of a plurality of worker threads and a poller having separate communication paths to each unique storage resource thereby allowing for the system to both store and retrieve microshard data fragments in parallel (Vysogorets, paragraph 0087, Authentication and Data Dispersed Stored System stores data fragments to dispersed storage locations; paragraph 0097, data is retrieved).
Claims 3 and 18 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Vysogorets (US20120066517), filed July 18, 2011, in view of Resch (US2014/0281804), filed May 30 2014, and further in view of Nishida (CN101458946), published June 17, 2009.
Regarding claim 3, Vysogorets and Resch disclose the method of claim 1.
Vysogorets and Resch do not explicitly disclose further comprising: creating a pseudo pointer value and storing some or all of the pseudo pointer in the pointer repository, wherein the pseudo pointer value points to a pseudo data fragment which is not part of the source data.
(Nishida, page 4, line 18, pseudo-pointer, page 6, lines 4-6, page 11, lines 36-41, dummy pointer data, page 11, lines 42-47, pseudo-pointer and data).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nishida with the system/method of Vysogorets and Resch to include further comprising: creating a pseudo pointer value and storing some or all of the pseudo pointer in the pointer repository, wherein the pseudo pointer value points to a pseudo data fragment which is not part of the source data.
One would have been motivated to provide users with the benefits of to preventing future attacks by requiring the application program to select a correct pointer (Nishida; page 11, lines 42-47).
Regarding claim 18, Vysogorets and Resch disclose the system of claim 14.
Vysogorets and Resch do not explicitly disclose further comprising: creating a pseudo pointer value and storing some or all of the pseudo pointer in the pointer repository, wherein the pseudo pointer value points to a pseudo data fragment which is not part of the source data.
However, in an analogous art, Nishida discloses wherein microshard data fragment is comprised of pseudo data that is not part of the source data (Nishida, page 4, line 18, pseudo-pointer, page 6, lines 4-6, page 11, lines 36-41, dummy pointer data, page 11, lines 42-47, pseudo-pointer and data).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nishida with the system/method of Vysogorets and Resch to include wherein microshard data fragment is comprised of pseudo data that is not part of the source data.
One would have been motivated to provide users with the benefits of to preventing future attacks by requiring the application program to select a correct pointer (Nishida; page 11, lines 42-47).
Claim 4 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Vysogorets (US20120066517), filed July 18, 2011, in view of Resch (US2014/0281804), filed May 30 2014, and further in view of Wilson (US7031904), filed January 24, 2000.

Regarding claim 4, Vysogorets and Resch disclose the method of claim 1.
Vysogorets and Resch do not explicitly disclose wherein the pointer value includes a token that references at least a portion of the specific location of where a corresponding microshard data fragment is stored and wherein said token is stored in a token repository separate from the pointer repository.
However, in an analogous art, Wilson discloses wherein the pointer value includes a token that references at least a portion of the specific location of where a corresponding microshard data fragment is stored and wherein said token is stored in a (Wilson, col. 6, lines 15-18, obtain a token from a server; col 15, lines 35-38, host will provide a pointer).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wilson with the system/method of Vysogorets and Resch to include wherein the pointer value includes a token that references at least a portion of the specific location of where a corresponding microshard data fragment is stored and wherein said token is stored in a token repository separate from the pointer repository.
One would have been motivated to provide users with the benefits of streamlining processing and communication of storage data and removing overhead (Wilson; col. 3, lines 13-17).
Claim 5 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Vysogorets (US20120066517), filed July 18, 2011, in view of Resch (US2014/0281804), filed May 30 2014, and further in view of O’Hare (US20120331088), filed June 1, 2012.

Regarding claim 5, Vysogorets and Resch disclose the method of claim 1.
Vysogorets and Resch do not explicitly disclose wherein the pointer value wherein the step of storing the pointer value includes storing at least a portion of at least one of the pointer values in the pointer repository that is in a distinct location from the microshard data fragments.
(O’Hare, FIG. 50B shows pointers from registration / authentication server 4806 distinct from storage 4808 of shares).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of O’Hare with the system/method of Vysogorets and Resch to include wherein the step of storing the pointer value includes storing at least a portion of at least one of the pointer values in the pointer repository that is in a distinct location from the microshard data fragments.
One would have been motivated to provide users with the benefits of avoiding sending unneeded data (O’Hare, paragraph 0565).
Claims 7 and 16 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Vysogorets (US20120066517), filed July 18, 2011, in view of Resch (US2014/0281804), filed May 30 2014, and further in view of Dull (US20050018693), filed June 24, 2004.
Regarding claim 7, Vysogorets and Resch disclose the method of claim 1.
Vysogorets and Resch do not explicitly disclose wherein a portion of the pointer value for a next microshard data fragment is calculated by applying a one-way mathematical hashing function to a portion of the pointer value for a preceding microshard data fragment followed by applying a modulo function to to the output of the hashing 
However, in an analogous art, Dull discloses wherein a portion of the pointer value for a next microshard data fragment is calculated by applying a one-way mathematical hashing function to a portion of the pointer value for a preceding microshard data fragment followed by applying a modulo function to to the output of the hashing function to determine part of the location where the next microshard data fragment will be stored (Dull, paragraph 0038, hash of source and destination address and hash of address to get the base pointer, the module function).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Dull  with the system/method of Vysogorets and Resch to include wherein a portion of the pointer value for a next microshard data fragment is calculated by applying a one-way mathematical hashing function to a portion of the pointer value for a preceding microshard data fragment followed by applying a modulo function to to the output of the hashing function to determine part of the location where the next microshard data fragment will be stored.
One would have been motivated to provide users with the benefits of fast filtering (Dull, paragraphs 0005 and 0009).
Regarding claim 16, Vysogorets and Resch disclose the system of claim 14.
Vysogorets and Resch do not explicitly disclose wherein the pointer value for a next data fragment is calculated by applying a one-way mathematical hashing function to 
However, in an analogous art, Dull discloses wherein the pointer value for a next data fragment is calculated by applying a one-way mathematical hashing function to the pointer value for a preceding data fragment followed by applying a modulo function to an output of the hashing function to determine part of the location where the next data fragment will be stored (Dull, paragraph 0038, hash of source and destination address and hash of address to get the base pointer, the module function).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Dull  with the system/method of Vysogorets and Resch to include wherein the pointer value for a next data fragment is calculated by applying a one-way mathematical hashing function to the pointer value for a preceding data fragment followed by applying a modulo function to an output of the hashing function to determine part of the location where the next data fragment will be stored.
One would have been motivated to provide users with the benefits of fast filtering (Dull, paragraphs 0005 and 0009).
Claim 20 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable
Regarding claim 20, Vysogorets and Resch disclose the system of claim 19.
Vysogorets and Resch do not explicitly disclose wherein the poller creates a set of pages for the data source that is beg reassembled, wherein each page is comprised of a plurality of open slots to receive retrieved microshard data fragments from different storage apparatus.
However, in an analogous art, Nettleton discloses wherein the poller creates a set of pages for the data source that is beg reassembled, wherein each page is comprised of a plurality of open slots to receive retrieved microshard data fragments from different storage apparatus (Nettleton, paragraph 0032, data segments modification include change of data at a slot.  Data copied to page).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Dull with the system/method of Vysogorets and Resch to include wherein the poller creates a set of pages for the data source that is beg reassembled, wherein each page is comprised of a plurality of open slots to receive retrieved microshard data fragments from different storage apparatus
One would have been motivated to provide users with the benefits of required updating based on modifications (Nettleton, paragraph 0029).
Claims 9 and 11 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Vysogorets (US20120066517), filed July 18, 2011, in view of Wahl (EP2309700), published April 13, 2011.
Regarding claim 9, Vysogorets discloses a method for reconstructing source data (Vysogorets, paragraph 0047, “Systems and methods for the secure storage of data through dispersion and through protection of the privacy of the data and its owner(s) are described herein.”);
determining, based on one of user input and computed value, the source data that is to be recovered Vysogorets, paragraph 0095, Authentication and Dispersed Data Storage System determines the source data that is to be reassembled);
receiving a pointer value (Vysogorets, paragraph 0159, pointer);
placing the microshard data fragment in an appropriate location in at least one page created to reassemble the source data (Vysogorets, paragraph 0095, data fragments are reassembled to generate the encrypted data);
repeating the steps of receiving a pointer value, receiving a microshard data fragment, and placing the microshard data fragment until all the microshard data fragments that were created from the source data have been reassembled into the original source data (Vysogorets, paragraphs 0206 and  0222, data segments are collected and assembled).
Vysogorets discloses receiving a pointer value, but does not explicitly disclose receiving a pointer value from a pointer repository, receiving a microshard data fragment from a location represented by the pointer value.
However, in an analogous art, Wahl discloses receiving a pointer value from a pointer repository, (Wahl, paragraph 0063, data identifier);
(Wahl, paragraph 0063, data segments looked up using row of table 301 indicated by data identifier).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wahl with the system/method of Vysogorets to include detect, at a first memory access tracking agent configured at a source of access requests directed to a set of target data structures of an application.
One would have been motivated to provide users with the benefits of improved transfer of data to distributed storage by making unauthorized access to the sets of data more difficult (Wahl: paragraphs 0007 and 0009).
Regarding claim 11, Vysogorets and Wahl disclose the method of claim 9.  Vysogorets discloses wherein the step of receiving a microshard data fragment is executed to receive a plurality of microshard data fragments (Vysogorets, paragraph 0087, Authentication and Data Dispersed Stored System stores data fragments to dispersed storage locations; paragraph 0097, data is retrieved).
Claim 10 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Vysogorets (US20120066517), filed July 18, 2011, in view of Wahl (EP2309700), published April 13, 2011, and further in view of Gurumoorthy (US20020188836), filed June 12, 2001.
Regarding claim 10, Vysogorets and Wahl disclose the method of claim 9.

However, in an analogous art, Gurumoorthy discloses further comprising the step of fetching and caching. using a page loader routine, a future group of pointers while previously received microshard data fragments are being reassembled (Gurumoorthy, paragraph 0031, loader retrieves pointers).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Gurumoorthy with the system/method of Vysogorets and Wahl to include further comprising the step of fetching and caching. using a page loader routine, a future group of pointers while previously received microshard data fragments are being reassembled.
One would have been motivated to provide users with the benefits of selecting services to be provided (Gurumoorthy: paragraph 0031).
Claim 12 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Vysogorets (US20120066517), filed July 18, 2011, in view of Wahl (EP2309700), published April 13, 2011, and further in view of Liu (US20150006787), filed June 28, 2013.
Regarding claim 12, Vysogorets and Wahl disclose the method of claim 9.
Vysogorets and Wahl disclose pointers to microshard data fragments and reassembling microshard data fragments, but do not explicitly disclose further comprising 
However, in an analogous art, Liu discloses further comprising caching, use a page loader, at least one pointer value for future use while the pointer repository has available capacity (Liu, paragraph 0035, pointer block cache can check for available memory).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Liu with the system/method of Vysogorets and Wahl to include further comprising caching, use a page loader, at least one pointer value for future use while the pointer repository has available capacity.
One would have been motivated to provide users with the benefits of quickly determining availability of memory (Liu, paragraph 0035).
Claim 13 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Vysogorets (US20120066517), filed July 18, 2011, in view of Barton (US20130018852), filed July 15, 2011.
Regarding claim 13, Vysogorets discloses a method for efficiently using a storage apparatus after deleting source data comprising (Vysogorets, paragraph 0047, “Systems and methods for the secure storage of data through dispersion and through protection of the privacy of the data and its owner(s) are described herein.”);
(Vysogorets, paragraph 0169, “A DELETE operation requests that the dispersed data storage management system 210 destroy a data container.”);
a pointer value associated with the source data from a pointer repository, repeating the step of processing a pointer value until all the pointer values associated with the source data have been processed from the pointer repository (Vysogorets, paragraph 0159, pointer);
relocating the remaining microshard data fragments on at least one storage resource (Vysogorets, paragraph 0154, data can be modified and sent back to the Authentication and Dispersed Data Storage).
Vysogorets discloses a pointer value associated with the source data from a pointer repository, repeating the step of processing a pointer value until all the pointer values associated with the source data have been processed from the pointer repository, and relocating the remaining microshard data fragments on at least one storage resource; but does not explicitly disclose deleting a pointer value associated with the source data from a pointer repository, repeating the step of deleting a pointer value until all the pointer values associated with the source data have been deleted from the pointer repository, and relocating the remaining microshard data fragments on at least one storage resource to the locations on the at least one storage resource identified by the deleted pointer values of one or more source data.
However, in an analogous art, Barton discloses deleting a pointer value associated with the source data from a pointer repository, repeating the step of deleting a pointer value until all the pointer values associated with the source data have been deleted from the (Barton, paragraph 0046, pointer removed or deleted, releasing the memory for overwrite and storage of other data);
relocating the remaining microshard data fragments on at least one storage resource to the locations on the at least one storage resource identified by the deleted pointer values of one or more source data (Barton, paragraph 0046, pointer moved or deleted, paragraph 0074, released storage may store other data to be written).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Barton with the system/method of Vysogorets to include deleting a pointer value associated with the source data from a pointer repository, repeating the step of deleting a pointer value until all the pointer values associated with the source data have been deleted from the pointer repository, and relocating the remaining microshard data fragments on at least one storage resource to the locations on the at least one storage resource identified by the deleted pointer values of one or more source data.
One would have been motivated to provide users with the benefits of providing free space for overwriting data to a physical location (Barton: paragraph 0049).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439                                                                                                                                                                                                        
/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439